Citation Nr: 0100616	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  97-33 899A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for service 
connection for the cause of the veteran's death.



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945. 

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The appellant 
subsequently appealed that determination, and her case was 
remanded by the United States Court of Veterans Appeals for 
further development.  



REMAND

The appellant filed a timely VA Form 9, perfecting her 
appeal, in December 1997.  On that form, she indicated that 
she did not desire a hearing before a Member of the Board 
(currently Veterans Law Judge).  She subsequently submitted 
photocopies and a "typed copy" of the original form.  
However, on one of these copies, she stated that she desired 
a hearing before a Member of the Board sitting in Washington, 
D.C.  The appellant clarified, in December 2000, that she 
desired a hearing before a Veterans Law Judge of the Board at 
the regional office.  Thus, this case is remanded to the RO 
for the scheduling of such a hearing.  

Additionally, in reviewing the appellant's claims folder, it 
is noted that a private attorney fee agreement is of record, 
and that a VA Form 23-22 designating the American Legion as 
her power of attorney is also of record.  Pursuant to 
38 U.S.C.A. § 7105(b)(2) (West 1991) and 38 C.F.R. 
§ 14.631(c)(1) (2000), not more than one recognized 
organization, attorney, or agent will be recognized at any 
one time in the prosecution of a claim.  Thus, she should 
clarify her representation by filling out the proper VA Form.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
in order to determine whether she wants 
to be represented by The American Legion, 
or by another representative.  The RO 
should request that she complete and 
submit the appropriate VA Form, with one 
representative listed.

2.  The RO should next schedule the 
appellant for a hearing before a Veterans 
Law Judge of the Board at the regional 
office.  

3.  Next, the RO should then review the 
claim, and determine whether it can now 
be granted.  If the decision remains 
adverse to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case and 
with a reasonable period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further review.

No action is required until further notice; however, the 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The Board intimates no opinion; either legal or factual, as 
to the ultimate disposition of the issues addressed in this 
Remand.


The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


